
	
		II
		109th CONGRESS
		2d Session
		S. 2921
		IN THE SENATE OF THE UNITED
		  STATES
		
			__________
			Mr. Reid (for
			 Mr. Dayton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  enhance competition among and between rail carriers in order to ensure
		  efficient rail service and reasonable rail rates, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 title 49, United States Code
			(a)Short
			 titleThis Act may be cited
			 as the Railroad Competition Act of
			 2006.
			(b)Amendment of
			 Title 49, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 49, United
			 States Code.
			IRAIL TRANSPORTATION COMPETITION
			101.Clarification of
			 rail Transportation policySection 10101 is amended—
				(1)by inserting (a)
			 In
			 General.— before In regulating;
			 and
				(2)by adding at the end the following:
					
						(b)Primary
				ObjectivesThe primary
				objectives of the rail transportation policy of the United States are—
							(1)to promote effective competition among rail
				carriers at origins and destinations;
							(2)to maintain reasonable rates in the absence
				of effective competition; and
							(3)to maintain consistent and efficient rail
				transportation service for shippers, including the timely provision of rail
				cars requested by
				shippers.
							.
				102.Requirement for rate
			 quotesSection 11101(a) is
			 amended—
				(1)by inserting (1) after
			 (a); and
				(2)by adding at the end of subsection (a) the
			 following:
					
						(2)Upon the request of a shipper, a rail
				carrier shall establish a rate for transportation and provide service requested
				by the shipper between any two points on the system of that carrier where
				traffic originates, terminates, or may reasonably be interchanged. A carrier
				shall establish a rate and provide service upon such request without regard
				to—
							(A)the location of the movement on the rail
				system, including terminal areas;
							(B)whether the rate established is for only
				part of a movement between a point of origin and a destination;
							(C)whether the shipper has made arrangements
				for transportation for any other part of that movement; or
							(D)whether the shipper has a contract with any
				rail carrier for part or all of its transportation needs over the route of
				movement, in which case the rate established by the carrier shall not apply to
				transportation covered by the
				contract.
							.
				103.Elimination of
			 barriers to competition between class i carriers and Class II and Class III
			 rail carriers
				(a)Restriction on
			 Approval or Exemption of Rail Carriers’ Activities by Surface Transportation
			 BoardSection 10901 is
			 amended by adding at the end the following:
					
						(e)(1)The Board may not issue under this section
				a certificate authorizing an activity described in subsection (a), or exempt
				from the applicability of this section under section 10502 such an activity,
				that involves a transfer of interest in a line of railroad, from a Class I rail
				carrier to a Class II or a Class III rail carrier, if the activity directly or
				indirectly would result in—
								(A)a
				restriction of the ability of the Class II or Class III rail carrier to
				interchange traffic with other carriers; or
								(B)a
				restriction of competition between or among rail carriers in the region
				affected by the activity in a manner or to an extent that would violate
				antitrust laws of the United States (notwithstanding any exemption from the
				applicability of antitrust laws that is provided under section 10706 of this
				title or any other provision of law).
								(2)Any party to an activity referred to in
				paragraph (1) that has been carried out, or any rail shipper affected by such
				an activity, may request that the Board review the activity to determine
				whether the activity has resulted in a restriction described in that paragraph.
				If, upon review of the activity, the Board determines that the activity
				resulted in such a restriction and the restriction has been in effect for at
				least 10 years, the Board shall declare the restriction to be unlawful and
				terminate the restriction unless the Board finds that the termination of the
				restriction would materially impair the ability of an affected rail carrier to
				provide service to the public or would otherwise be inconsistent with the
				public interest.
							(3)In this subsection:
								(A)The term antitrust laws has
				the meaning given that term in subsection (a) of the first section of the
				Clayton Act (15 U.S.C. 12(a)), except
				that such term also means section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to
				the extent that such section 5 applies to unfair methods of competition.
								(B)The terms Class I rail
				carrier, Class II rail carrier, and Class III rail
				carrier mean, respectively, a rail carrier classified under regulations
				of the Board as a Class I rail carrier, Class II rail carrier, and Class III
				rail
				carrier.
								.
				(b)Applicability
			 to Previously Approved or Exempted ActivitiesParagraph (2) of section 10901(e) of title
			 49, United States Code (as added by subsection (a)), shall apply with respect
			 to any activity referred to in that paragraph for which the Surface
			 Transportation Board issued a certificate authorizing the activity under
			 section 10901 of such title, or exempted the activity from the necessity for
			 such a certificate under section 10502 of such title, before, on, or after the
			 date of the enactment of this Act.
				104.Reciprocal switching
			 on competitive termsSection
			 11102(c) is amended—
				(1)by striking may require in
			 paragraph (1) and inserting shall require;
				(2)by striking may establish in
			 paragraph (1) inserting shall establish; and
				(3)by adding at the end the following:
					
						(3)In making any finding for the purposes of
				the first sentence of paragraph (1), the Board may not require that there be
				evidence of anticompetitive conduct by a rail carrier from which access is
				sought.
						.
				105.Areas of inadequate
			 rail competition
				(a)Designation and
			 Remedies
					(1)In
			 generalChapter 105 is
			 amended by adding at the end the following:
						
							10503.Areas of
				inadequate rail competition
								(a)DesignationThe Board shall designate any State or part
				of a State as an area of inadequate rail competition after finding either of
				the grounds set forth in subsection (b). An area of inadequate rail competition
				may be limited to be composed of the facilities of a group of shippers or
				receivers of one or more specific commodities within a geographic area.
								(b)Grounds for
				DesignationThe grounds for
				designating a State or part of a State as an area of inadequate rail
				competition are as follows:
									(1)The State or part of a State encompasses a
				significant number of rail shipping origins and destinations that are served
				exclusively by only one Class I railroad.
									(2)A significant number of the persons that
				ship by rail or receive rail shipments in the State or part of a State—
										(A)usually find it necessary to pay rates for
				the rail shipments that exceed the rates necessary to yield recovery by the
				rail carrier of 180 percent of revenue-variable costs, as determined under
				standards applied in the administration of section 10707(d); or
										(B)has experienced competitive disadvantage in
				the marketplace or other economic adversity because of high cost or poor
				quality of rail service in the State or part of a State, as the case may
				be.
										(c)Authorized
				PetitionersThe following
				persons may petition the Board for a designation of a State or part of a State
				as an area of inadequate rail competition:
									(1)The Governor from the State.
									(2)A Member of Congress from the State.
									(3)As provided in section 10504, the Rail
				Customer Advocate of the Department of Agriculture and any State official
				referred to in subsection (a)(2) of such section.
									(d)ActionsUpon designating a State or a part of a
				State as an area of inadequate rail competition, the Board shall attempt to
				resolve, within 60 days after the date of the designation, the conditions
				described in subsection (b) that justify the designation. In addition to
				providing other remedies authorized by law, the Board may, when requested in a
				petition, order any of the following actions:
									(1)Provision of reciprocal switching and
				access to tracks of another rail carrier beyond the limits specified in section
				11102(a) of this title.
									(2)Haulage transportation of railroad cars by
				a rail carrier to or from facilities that such carrier alone physically serves
				on behalf of another rail carrier, for a fee prescribed by the Board.
									(3)Regarding rates on any rail segments within
				or connected to the area of inadequate rail competition on which rail service
				is susceptible to delay or interruption due to traffic congestion—
										(A)expedited review of the reasonableness of
				the rates under section 10701(d)(3); or
										(B)expedited final offer arbitration of the
				reasonableness of the rates under section 11708(e).
										(4)Expedited review, under section
				10701(d)(3), of the reasonableness of—
										(A)increases in rates or other charges;
				and
										(B)new transportation service tariffs.
										(5)Expedited review of whether a rate violates
				the prohibition against discriminatory rates contained in section 10741,
				without regard to subsection (b)(2) of such section.
									(e)Limitations and
				Conditions Applicable to Specific Remedies
									(1)In the case of a petition for an order for
				reciprocal switching or access to tracks of another rail carrier under
				subsection (d)(1), the Board may not require that there be evidence of
				anticompetitive conduct by a rail carrier as a prerequisite for ordering such
				action.
									(2)In the case of a petition for expedited
				review of rates or final offer arbitration of rates under subsection
				(d)(3)—
										(A)the Board or arbitrator or panel of
				arbitrators, as the case may be, shall accord, with respect to rail
				transportation of a specific commodity, significant persuasive weight to
				evidence comparing—
											(i)rates charged for rail transportation of
				various quantities of that commodity within the area of inadequate rail
				competition; and
											(ii)rates charged for rail transportation of
				similar quantities of that commodity or any similar commodity or commodities in
				areas where there is competition among rail carriers for shipments of such
				commodity or commodities; and
											(B)the Board or arbitrator or panel of
				arbitrators, as the case may be, shall not apply the stand-alone cost test that
				the Board applies in determining the reasonableness of rates reviewed in cases
				not involving rail service in an area of inadequate rail competition.
										(3)In the case of a petition for expedited
				review, under subsection (d)(4), of an increase of a rate or other charge or
				the imposition of a new service tariff by a rail carrier—
										(A)the rail carrier shall have the burden of
				proving the reasonableness of the increase or tariff charge; and
										(B)the Board shall consider any evidence
				comparing—
											(i)the increased rate or other charge, or the
				tariff charge, as the case may be; and
											(ii)corresponding rates, other charges, or new
				service tariff charges, respectively, imposed for rail transportation in areas
				where there is a significant level of competition among the rail
				carriers.
											.
					(2)Clerical
			 amendmentThe chapter
			 analysis for chapter 105 is amended by inserting after the item relating to
			 section 10502 the following:
						
							
								10503. Areas of inadequate rail
				competition
							
							.
					(b)Study and
			 Report on Areas of Inadequate Rail Competition
					(1)Study
			 requiredThe Rail Customer
			 Advocate of the Department of Agriculture shall carry out a study of the
			 process provided under section 10503 of title 49, United States Code (as added
			 by subsection (a)), for challenging and remedying conditions described in
			 subsection (b) of such section in States and parts of States designated under
			 such section as areas of inadequate rail competition insofar as such conditions
			 adversely affect rail shippers of agricultural or forestry commodities and
			 products.
					(2)Findings on
			 effectiveness of processThe
			 Rail Customer Advocate shall make findings, on the basis of the study under
			 paragraph (1), regarding the effectiveness of the process for remedying the
			 conditions studied, particularly in the case of customers that ship
			 agricultural or forestry commodities and products by rail in annual volumes of
			 1,500 rail cars or less.
					(3)ReportNot later than 3 years after the date of
			 the enactment of this Act, the Rail Customer Advocate shall submit to Congress
			 a report on the results of the study under paragraph (1), including the
			 findings required under paragraph (2).
					IIRAIL SERVICE
			201.Rail
			 service
				(a)Public
			 NoticeThe Board shall,
			 within 7 days after receipt of a formal or informal complaint by the Board or
			 any Member or staff of the Board, post on the Board’s internet web site
			 information identifying the railroad in question, the general geographic area
			 of the customer’s movement, a general description of the service complaint, the
			 date upon which the service problem occurred and the date notice of the service
			 complaint was made to the Board, any Member or staff of the Board. The Board
			 shall not identify the rail customer, unless the customer has consented in
			 writing to the release of this information. When and if the service complaint
			 is resolved, whether or not by action of the Board or any Member or staff of
			 the Board, the Board shall amend the information posted to indicate that the
			 service complaint has been resolved, the means of its resolution, and the date
			 of its resolution.
				(b)Annual Report
			 to CongressThe Board shall,
			 by March 15th of each year, file with Congress, and post on its internet web
			 site, a comprehensive report on the service complaints received in the previous
			 calendar year for each Class I railroad, including all of the information
			 posted for such service complaints on the internet web site of the
			 Board.
				(c)Time Limit on
			 Petitions for Injunctive ReliefSection 721 is amended by adding at the end
			 the following:
					
						(f)Time Limit on
				Petitions for Injunctive ReliefIf a complaint is filed and injunctive or
				similar relief is sought within 20 days after the publication of a new or
				revised rail rate, rule, or practice, based on an allegation of unlawfulness
				other than an allegation that a rate level is not reasonable within the meaning
				of section 10701(d) of this title, the Board shall determine whether or not to
				grant the requested relief within 90 days of receiving the request. If the
				moving party establishes that the rule of practice complained of is unlawful
				per se, there shall be a strong presumption of irreparable harm regardless of
				the availability of monetary relief. If the Board denies injunctive or similar
				relief based in whole or in part on the absence of irreparable harm due to the
				availability of adequate monetary relief, then the Board may award requested
				monetary damages to the complaining party if that party prevails in its
				complaint.
						.
				IIIREASONABLE RATES FOR CAPTIVE RAIL
			 CUSTOMERS
			301.Arbitration of
			 certain rail rate, service, and other disputes
				(a)In
			 General
					(1)AuthorityChapter 117 is amended by adding at the end
			 the following:
						
							11708.Arbitration of
				certain rail rate, service, and other disputes
								(a)Election of
				ArbitrationA dispute
				described in subsection (b) shall be submitted for resolution by arbitration
				upon the election of any party to the dispute that is not a rail
				carrier.
								(b)Covered
				Disputes
									(1)In
				generalExcept as provided in
				paragraph (2), subsection (a) applies to any dispute between a party described
				in subsection (a) and a rail carrier that—
										(A)arises under section 10701(c), 10701(d),
				10702, 10704(a)(1), 10707, 10741, 10745, 10746, 11101(a), 11102, 11121, 11122,
				or 11706 of this title; and
										(B)involves—
											(i)the payment of money;
											(ii)a rate or charge imposed by the rail
				carrier; or
											(iii)transportation or other service by the rail
				carrier.
											(2)ExceptionSubsection (a) does not apply to a dispute
				if the resolution of the dispute would necessarily involve the promulgation of
				regulations generally applicable to all rail carriers.
									(c)Arbitration
				ProceduresThe Secretary of
				Transportation shall prescribe in regulations the procedures for the resolution
				of disputes submitted for arbitration under subsection (a). The regulations
				shall include the following:
									(1)Procedures, including time limits, for the
				selection of an arbitrator or panel of arbitrators for a dispute from among
				arbitrators listed on the roster of arbitrators established and maintained by
				the Secretary under subsection (d)(1).
									(2)Policies, requirements, and procedures for
				the compensation of each arbitrator for a dispute to be paid by the parties to
				the dispute.
									(3)Procedures for expedited arbitration of a
				dispute, including procedures for discovery authorized in the exercise of
				discretion by the arbitrator or panel of arbitrators.
									(d)Selection of
				Arbitrators
									(1)In
				generalThe Secretary of
				Transportation shall establish, maintain, and revise as necessary a roster of
				arbitrators who—
										(A)are experienced in transportation or
				economic issues within the jurisdiction of the Board or issues similar to those
				issues;
										(B)satisfy requirements for neutrality and
				other qualification requirements prescribed by the Secretary;
										(C)consent to serve as arbitrators under this
				section; and
										(D)are not officers or employees of the United
				States.
										(2)Smaller
				disputesFor a dispute
				involving an amount not in excess of $1,000,000, the regulations under
				subsection (c) shall provide for arbitration by a single arbitrator who—
										(A)is selected by the parties to the dispute;
				or
										(B)if the parties cannot agree, is selected by
				the Secretary from among the arbitrators listed on the roster of arbitrators
				under paragraph (1).
										(3)Larger
				disputes
										(A)For a dispute involving an amount in excess
				of $1,000,000, the regulations under subsection (c) shall provide for
				arbitration by a panel of three arbitrators selected as follows:
											(i)One arbitrator selected by the party
				electing the arbitration.
											(ii)One arbitrator selected by the rail carrier
				or all of the rail carriers who are parties to the dispute, as the case may
				be.
											(iii)One arbitrator selected by the two
				arbitrators selected under clauses (i) and (ii).
											(B)If a selection of an arbitrator is not made
				under clause (ii) or (iii) of subparagraph (A) within the time limits
				prescribed in the regulations, then the Secretary shall select the arbitrator
				from among the arbitrators listed on the roster of arbitrators under paragraph
				(1).
										(e)Disputes Over
				Rates or Charges
									(1)LimitationThe requirements of this subsection apply
				to a dispute submitted under this section concerning a rate or charge imposed
				by a rail carrier.
									(2)Awards
										(A)Subject to subparagraph (B), the decision
				of an arbitrator or panel of arbitrators in a dispute on an issue described in
				paragraph (1) shall be the final offer of one of the parties to the
				dispute.
										(B)A decision under subparagraph (A) may not
				provide for a rate for transportation by a rail carrier that would result in a
				revenue-variable cost percentage for such transportation that is less than 180
				percent, as determined under standards applied in the administration of section
				10707(d).
										(3)Rate and charge
				disputesIf the party
				electing arbitration of a dispute described in paragraph (1) seeks compensation
				for damages incurred by the party as a result of a specific rate or charge
				imposed by a rail carrier for the transportation of items for the party and the
				party alleges an amount of damages that does not exceed $500,000 for any year
				as a result of the imposition of the specific rate or charge, the arbitrator,
				in making a decision on the dispute, shall consider the rates or charges,
				respectively, that are imposed by rail carriers for the transportation of
				similar items under similar circumstances in rail transportation markets where
				there is effective competition, as determined under standards applied by the
				Board in the administration of section 10707(a).
									(f)Time for
				Issuance of Arbitration DecisionNotwithstanding any other provision of this
				subtitle limiting the time for the taking of an action under this subtitle, the
				arbitrator or panel of arbitrators for a dispute submitted for resolution under
				this section shall issue a final decision on the dispute within the maximum
				period after the date on which the arbitrator or panel is selected to resolve
				the dispute under this section, as follows:
									(1)In the case of a dispute involving
				$1,000,000 or less, 120 days.
									(2)In the case of a dispute involving more
				than $1,000,000, 180 days.
									(g)Authorized
				ReliefA decision of an
				arbitrator or panel of arbitrators under this section shall grant relief in
				either or both of the following forms:
									(1)Monetary damages, to the extent authorized
				to be provided by the Board in such a dispute under this subtitle.
									(2)An order that requires specific performance
				under any applicable law, including any law limiting rates to reasonable rates,
				for any period not in excess of 2 years beginning on the date of the
				decision.
									(h)Judicial
				Confirmation and ReviewThe
				following provisions of title 9 shall apply to an arbitration decision issued
				in a dispute under this section:
									(1)Section 9 (relating to confirmation of an
				award in an arbitration decision), which shall be applied as if the parties had
				entered into an agreement under title 9 to submit the dispute to the
				arbitration and had provided in that agreement for a judgment of an unspecified
				court to be entered on the award made pursuant to the arbitration.
									(2)Section 10 (relating to judicial vacation
				of an award in an arbitration
				decision).
									.
					(2)Clerical
			 amendmentThe chapter
			 analysis for chapter 117 is amended by inserting after the item relating to
			 section 11707 the following: The table of sections at the beginning of such
			 chapter is amended by inserting after the item relating to section 11707 the
			 following:
						
							
								11708. Arbitration of certain
				rail rate, service, and other
				disputes
							
							.
					(b)Time for
			 Implementing Certain RequirementsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Transportation shall promulgate
			 regulations, prescribe a roster of arbitrators, and complete any other action
			 that is necessary for the implementation of section 11708 of title 49, United
			 States Code (as added by subsection (a)).
				302.Filing fees on
			 petitions for captive rate reliefSection 721 is amended by adding at the end
			 the following:
				
					(f)Limitation on
				FeesThe Board may not charge
				a fee for the filing of a complaint, protest, or other request for relief in an
				amount greater than fees charged by district courts of the United States for a
				comparable
				filing.
					.
			303.Rate
			 reasonablenessSection
			 10701(d) is amended by adding at the end the following:
				
					(4)(A)Not later than one year after the date of
				enactment of the Railroad Competition Act of 2006, the Board shall adopt an
				alternative method for determining the reasonableness of rail rates using the
				railroad’s actual costs, including a portion of fixed costs and an adequate
				return on equity. The method shall permit a final determination within nine
				months of filing a complaint, shall ensure that necessary cost, financial and
				operational information is available, and shall not require excessive
				litigation costs.
						(B)The Board may not, on or after the date of
				enactment of that Act, use any method for determining the reasonableness of
				challenged rail rates based on the costs of a hypothetical competitor, except
				in a proceeding pending on the date of enactment of that Act or where the
				complainant so elects. The simplified and expedited method for determining the
				reasonableness of challenged rail rates provided for in paragraph (3) shall
				remain available at the election of qualifying complainants.
						(C)The Board shall adopt a method for applying
				the phasing constraint in its existing rail rate method so that
				it can be practically administered without substantial litigation-related costs
				in any proceeding involving a challenge to a rail rate in which the Board
				determines that the phasing constraint applies.
						(5)Upon a challenge made by a shipper to the
				reasonableness of any rate established by a rail carrier in accordance with
				subsection (c) or section 11101(a), the Board shall determine the
				reasonableness of the rate without regard to whether—
						(A)the rate is for part of a movement between
				a point of origin and a destination;
						(B)the shipper has made arrangements for
				transportation for any other part of that movement; or
						(C)the shipper currently has a contract with a
				rail carrier for any part of the rail traffic involved, except that any rate
				prescribed by the Board shall not apply to transportation covered by such a
				contract.
						.
			IVMISCELLANEOUS
			401.Rail Customer
			 Advocate in the Department of Agriculture
				(a)Participation
			 of Rail Customer Advocate in STB Proceedings
					(1)Authority and
			 responsibilitiesChapter 105,
			 as amended by section 105 of this Act, is further amended by adding at the end
			 the following:
						
							10504.Participation of
				Rail Customer Advocate in Board proceedings
								(a)AuthorityThe following persons are authorized to
				petition the Board for an exercise of authority of the Board regarding rail
				transportation of any agricultural or forestry commodity or product, and to
				participate in any proceeding of the Board regarding rail transportation of
				such a commodity or product:
									(1)The Rail Customer Advocate of the
				Department of Agriculture.
									(2)Any official of the government of a State
				whose functions are the same as or similar to the functions of the Rail
				Customer Advocate of the Department of Agriculture.
									(b)Consideration
				of Presentations by Advocate
									(1)The Board shall accord significant
				persuasive weight to any material evidence, proposal, or view that is presented
				by an official referred to in subsection (a) with respect to rail
				transportation of an agricultural or forestry commodity or product.
									(2)In disposing of any matter before the Board
				in which an official referred to in subsection (a) has participated under the
				authority of such subsection, the Board shall present in writing a detailed
				explanation of any disagreement of the Board with matters presented to the
				Board by that
				official.
									.
					(2)Clerical
			 amendmentThe chapter
			 analysis for chapter 105, as amended by section 105, is further amended by
			 inserting after the item relating to section 10503 the following:
						
							
								10504. Participation of Rail
				Customer Advocate in Board
				proceedings
							
							.
					(b)Establishment
			 and Duties
					(1)In
			 generalSubtitle I of title
			 II of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7005)
			 is amended by adding at the end the following:
						
							286.Rail Customer
				Advocate
								(a)Establishment
				of OfficeThere is
				established within the Department an Office of Rail Customer Advocacy.
								(b)Rail Customer
				Advocate
									(1)AppointmentThe Secretary shall appoint the Rail
				Customer Advocate.
									(2)Head of
				officeThe Rail Customer
				Advocate is the head of the Office of Rail Customer Advocacy.
									(c)FunctionsThe Rail Customer Advocate has the
				following functions:
									(1)Participation
				in stb proceedingsTo
				participate as a party in proceedings of the Surface Transportation Board on
				petitions for action by the Board regarding the regulation of rail
				transportation of agricultural or forestry commodities or products, and to
				initiate any such action.
									(2)Compilation of
				informationTo collect,
				compile, and maintain information regarding the cost and efficiency of rail
				transportation of agricultural commodities and products and forestry
				commodities and products.
									(3)StudiesTo perform studies regarding rail
				transportation of agricultural commodities and products and forestry
				commodities and products.
									(d)Access to STB
				InformationTo carry out the
				functions under subsection (c), the Rail Customer Advocate shall have access to
				information, including databases, of the Surface Transportation
				Board.
								.
					(2)Conforming
			 amendmentsSection 296(b) of
			 the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is
			 amended—
						(A)by striking or after the
			 semicolon in paragraph (4);
						(B)by striking 218. in
			 paragraph (5) and inserting 218; or; and
						(C)by adding at the end the following:
							
								(6)the establishment of the Office of Rail
				Consumer Advocacy of the Department under section
				286.
								.
						402.Study of competition
			 among rail carriers
				(a)Requirement for
			 StudyChapter 101 is amended
			 by adding at the end the following:
					
						10103.Study of rail
				carrier competition and processes of the Board
							(a)Requirement for
				StudyWithin 2 years after
				the date of enactment of the Railroad Competition Act of 2006, the Secretary of
				Transportation shall conduct a comprehensive study of rail carrier competition
				and the processes of the Board, after consulting with the Department of
				Justice, the Department of Energy, the Department of Defense, the Department of
				Agriculture, rail users and railroads. The study shall include an assessment
				of—
								(1)the availability of effective competitive
				options among and between rail carriers;
								(2)the effectiveness of the processes of the
				Board, including the process used for determining the reasonableness of rates
				of rail carriers;
								(3)the availability to rail users of effective
				regulatory dispute resolution options;
								(4)the Board’s implementation of the Railroad
				Competition Act of 2006; and
								(5)the overall level of rail-to-rail
				competition in serving rail users in the United States.
								(b)Report to
				CongressNot later than
				November 15 of the year in which the study is conducted under subsection (a),
				the Secretary shall submit a report on the results of the study to Congress.
				The report shall include—
								(1)the Secretary’s assessment of the overall
				level of rail-to-rail competition in the rail carrier industry in the United
				States;
								(2)the markets that have limited rail-to-rail
				competition;
								(3)recommendations for enhancing rail-to-rail
				competition, particularly in markets identified as having limited rail-to-rail
				competition;
								(4)an assessment of the Board’s performance of
				its purpose to promote and enhance competition among and between railroads
				by—
									(A)implementing the provisions and policies of
				the Railroad Competition Act of 2006;
									(B)addressing complaints regarding rates,
				charges, and service; and
									(C)promulgating regulations of general
				applicability or taking other actions;
									(5)recommendations for modification of any of
				the decisions of the Board (or decisions of the former Interstate Commerce
				Commission continuing in effect) or for modification of the general authority
				or jurisdiction of the Board; and
								(6)any other findings, analyses, assessments,
				and recommendations that result from the study.
								(c)UpdatesThe Secretary shall update the study every
				3 years after the initial study is completed and report the results to the
				Congress.
							.
				(b)Clerical
			 AmendmentThe chapter
			 analysis for chapter 101 is amended by inserting after the item relating to
			 section 10102 the following:
					
						
							10103. Periodic study of rail
				carrier competition and processes of the
				Board
						
						.
				
